DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/2/2021 have been fully considered, but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-11, 13, 15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hariton et al. (US Pub. No. 2010/0036484; hereinafter Hariton).
Hariton discloses the following regarding claim 1: a prosthetic heart valve, comprising: a collapsible and expandable stent (10) (para. 0048) having a proximal end (lower end of element 10, as shown in Figs. 1-3), a distal end (upper end of element 10, as shown in Figs. 1-3), an annulus section (located near the lower portion of element 10, as shown in Figs. 1-3) adjacent the proximal end (Figs. 1-3) and an aortic section (located near the upper portion of element 10, as shown in Figs. 1-3) adjacent the distal end (Figs. 1-3); a cuff (16) coupled to the stent (para. 0057) and having a top edge (please see annotated Figure A, below) and a bottom edge (Figure A), the top edge being distal to the bottom edge (Fig. 1; Figure A) and having a plurality of peaks (Figure A) and the bottom edge lying adjacent the proximal end of the stent (Figs. 1-3); a 


    PNG
    media_image1.png
    517
    596
    media_image1.png
    Greyscale

Figure A.


Hariton discloses the following regarding claim 3: the prosthetic heart valve of claim 2, wherein adjacent ones of the plurality of peaks are coupled to one another via the at least one horizontal tether (Figs. 1-2, 4).  
Hariton discloses the following regarding claim 4: the prosthetic heart valve of claim 2, wherein the at least one vertical tether is coupled to the at least one horizontal tether (Figs. 1-2, 4).  
Hariton discloses the following regarding claim 5: the prosthetic heart valve of claim 2, wherein the at least one vertical tether includes multiple vertical tethers disposed between the plurality of peaks (Figs. 1-2, 4).  
Hariton discloses the following regarding claim 7: the prosthetic heart valve of claim 1, wherein each one of the plurality of peaks has a triangular shape (Figs. 1-2).  
Hariton discloses the following regarding claim 8: the prosthetic heart valve of claim 1, wherein each one of the plurality of peaks has a trapezoidal shape (Fig. 16).  
Hariton discloses the following regarding claim 9: the prosthetic heart valve of claim 1, wherein the bottom edge of the cuff is substantially straight (Figs. 1-4).  
Hariton discloses the following regarding claim 10: the prosthetic heart valve of claim 1, wherein the plurality of tethers are in the form of stitches (para. 0057).  
Hariton discloses the following regarding claim 11: a prosthetic heart valve, comprising: a collapsible and expandable stent (10) (para. 0048) having a proximal end (lower end of element 10, as shown in Figs. 1-3), a distal end (upper end of element 10, as shown in Figs. 1-3), an 
Hariton discloses the following regarding claim 13: the prosthetic heart valve of claim 11, wherein adjacent ones of the plurality of peaks are coupled to one another via the at least one horizontal tether (Fig. 4).  
Hariton discloses the following regarding claim 15: the prosthetic heart valve of claim 11, wherein the at least one vertical tether includes multiple vertical tethers disposed between the plurality of peaks (Figs. 1-2, 4).  
Hariton discloses the following regarding claim 17: the prosthetic heart valve of claim 11, wherein each one of the plurality of peaks has a triangular shape (Figs. 1-2).  

Hariton discloses the following regarding claim 19: the prosthetic heart valve of claim 11, wherein the bottom edge of the cuff is substantially straight (Figs. 1-4).  
Hariton discloses the following regarding claim 20: the prosthetic heart valve of claim 11, wherein the plurality of tethers are in the form of stitches (para. 0057).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hariton in view of Nguyen et al. (US Pub. No. 2006/0265056; hereinafter Nguyen).
Hariton discloses the limitations of the claimed invention, as described above. However, it does not recite the plurality of tethers comprising tethers that are coupled to the cuff only. Nguyen teaches that it is well known in the art that prosthetic heart valves comprise tethers that are coupled only to the cuff (paras. 0064-0067), as would be needed as part of the construction of the device and/or as would be needed to provide additional structural support to the cuff material. It would have been an obvious matter of design choice to one having ordinary skill in the art to modify the device of Hariton to comprise tethers that are only attached to the cuff as would be needed as part of the construction of the device and/or as would be needed to provide additional structural support to the cuff material.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

/ANN SCHILLINGER/Primary Examiner, Art Unit 3774